Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges March 31, For the year ended December 31, (Dollars in thousands) INCLUDING INTEREST ON DEPOSITS Earnings Net income before income taxes and noncontrolling interest $ 6,202 $ 17,150 $ 9,074 $ 6,316 $ 3,128 $ 711 Plus: Total fixed charges (see below) 1,650 4,796 2,869 2,613 3,280 3,560 Less: Net earnings attributable to noncontrolling interest 340 2,069 512 - - - Less: Preferred stock dividends - Total earnings $ 7,512 $ 19,877 $ 11,431 $ 8,929 $ 6,408 $ 4,271 Fixed Charges Total interest expense $ 1,650 $ 4,796 $ 2,869 $ 2,613 $ 3,280 $ 3,560 Interest included in operating lease rental expense - Total Fixed Charges 1,650 4,796 2,869 2,613 3,280 3,560 Preferred stock dividends - Total Fixed Charges and Preferred Stock Dividends $ 1,650 $ 4,796 $ 2,869 $ 2,613 $ 3,280 $ 3,560 Ratio of Earnings to Fixed Charges Ratio of Earnings to Fixed Charges and Preferred Stock Dividends EXCLUDING INTEREST ON DEPOSITS Earnings Net income before income taxes and noncontrolling interest $ 6,202 $ 17,150 $ 9,074 $ 6,316 $ 3,128 $ 711 Plus: Total fixed charges (see below) 81 442 442 511 778 792 Less: Net earnings attributable to noncontrolling interest 340 2,069 512 - - - Less: Preferred stock dividends - Total earnings $ 5,943 $ 15,523 $ 9,004 $ 6,827 $ 3,906 $ 1,503 Fixed Charges Total interest expense $ 1,650 $ 4,796 $ 2,869 $ 2,613 $ 3,280 $ 3,560 Interest included in operating lease rental expense - Less: Interest expense on deposits 1,569 4,354 2,427 2,102 2,502 2,768 Total Fixed Charges (excluding interest on deposits) 81 442 442 511 778 792 Preferred stock dividends - Total Fixed Charges and Preferred Stock Dividends (excluding interest on deposits) $ 81 $ 442 $ 442 $ 511 $ 778 $ 792 Ratio of Earnings to Fixed Charges Ratio of Earnings to Fixed Charges and Preferred Stock Dividends
